Name: Commission Regulation (EEC) No 2392/80 of 16 September 1980 fixing the minimum selling prices for boned beef put up for sale by tender in accordance with Regulation (EEC) No 2326/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 9 . 80 Official Journal of the European Communities No L 245/9 COMMISSION REGULATION (EEC) No 2392/80 of 16 September 1980 fixing the minimum selling prices for boned beef put up for sale by tender in accordance with Regulation (EEC) No 2326/79 HAS ADOPTED THIS REGULATION : Article 1 \ 1 . The minimum selling prices for boned beef stored by the intervention agencies of Denmark, Germany, Ireland and the United Kingdom which are to be adopted for the invitation to tender held in accordance with Regulation (EEC) No 2326/79, for which the time limit for the submission of tenders was 8 September 1980, shall be as set out in the Annex hereto . 2. Tenders submitted in response to the invitation referred to in paragraph 1 shall be rejected unless they are for the products listed in the Annex . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ¢), as last amended by Regulation (EEC) No 2916/79 (2 ), and in particular Article 7 (3) thereof, Whereas, pursuant to Article 9 of Commission Regula ­ tion (EEC) No 2173/79 (3 ), the minimum selling prices for meat put up for sale by tender should be fixed taking into account tenders submitted ; Whereas in accordance with Article 1 of Commission Regulation (EEC) No 2326/79 (4), tenders have been invited for certain quantities of boned beef and veal fixed by Commission Regulation (EEC) No 1909/80 (5) ; whereas consequently the minimum selling prices should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, Article 2 This Regulation shall enter into force on 17 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 September 1980 . For the Commission Finn GUNDELACH Vice-President (M OJ No L 148 , 28 . 6 . 1968 , p. 24. (2 ) OJ No L 329, 24 . 12. 1979, p . 15 . (3 ) OJ No L 251 , 5 . 10 . 1979 , p. 12. (4) OJ No L 266, 24 . 10 . 1979 , p. 5 . (5 ) OJ No L. 185 , 18 . 7 . 1980 , p. 18 . No L 245/ 10 Official Journal of the European Communities 17. 9 . 80 ANNEXE  ANHANG  ALLEGATO  BIJLAGE  ANNEX  BILAG BUNDESREPUBLIK DEUTSCHLAND i 1 ) Produits  Erzeugnisse  Prodotti Produkten  Products  Produkter Prix de vente minimaux Mindestverkaufspreise Prezzi minimi di vendita Minimumverkoopprijzen Minimum selling prices Mindstesalgspriser Ã cus/t  ECU/t  ECU/t  Ecu/ton  ECU/tonne  ECU/ton Bullen A Filets Roastbeef Oberschalen Unterschalen Kugeln HÃ ¼ftstÃ ¼cke Hesse Bug mit Hesse Brust mit Spannrippe 8 721 5 396 3 234 2 998 3 168 2 852 2 271 2 579 1 820 Ochsen A Filets Roastbeef Oberschalen Unterschalen Kugeln HÃ ¼ftstÃ ¼cke Hesse 8 340 5 160 3 125 2910 3 034 2 899 2 144 (') Avis d'adjudication n » D P  6, JO n ° C 211 du 19 . 8 . 1980 , p . 16 . (') Ausschreibung Nr. DP  6, ABl . Nr. C 211 vom 19 . 8 . 1980, S. 16. (') Bando di gara n . D P  6, GU n . C 211 del 19 . 8 . 1980 , pag. 16 . (') Bericht van inschrijving nr. D P  6, PB nr. C 211 van 19. 8 . 1980, biz . 16 . (') Notice of invitation to tender No DP  6, OJ No C 211 , 19 . 8 . 1980 , p. 16 . (') LicitationsbekendtgÃ ¸relse nr. D P  6, EFT nr. C 211 af 19 . 8 . 1980, s . 16. DANMARK (2) Produits  Erzeugnisse  Prodotti Produkten  Products  Produkter Prix de vente minimaux Mindestverkaufspreise Prezzi minimi di vendita Minimumverkoopprijzen Minimum selling prices Mindstesalgspriser Ã cus/ t  ECU/t  ECU/t  Ecu/ton  ECU/tonne  ECU/ton Ungtyre Udbenede forfjerdinger uden bryst og slag Bryst og slag 2 3626 1 955 ( 2 ) Avis d adjudication no DK P  8 , JO n ° C 211 du 19 . 8 . 1980 , p . 22. ( 2 ) Ausschreibung Nr. DK P  8, ABl . Nr. C 211 vom 19 . 8 . 1980 , S. 22 . (2 ) Bando di gara n . DK P  8 , GU n . C 211 del 19 . 8 . 1980 , pag . 22 . ( 2 ) Bericht van inschrijving nr. DK P  8 , PB nr. C 211 van 19 . 8 . 1980 , biz . 22. (2 ) LicitationsbekendtgÃ ¸relse nr. DK P  8, EFT nr. C 211 af 19 . 8 . 1980 , s . 22. (2 ) Notice of invitation to tender No DK P  8, OJ No C 211 , 19 . 8 . 1980, p. 22. 17. 9 . 80 Official Journal of the European Communities No L 245/ 11 IRELAND i) Produits  Erzeugnisse  Prodotti Produkten  Products  Produkter Prix de vente minimaux Mindestverkaufspreise Prezzi minimi di vendita Minimumverkoopprijzen Minimum selling prices Mindstesalgspriser Ã cus/t  ECU/t  ECU/t  Ecu/ton  ECU/tonne  ECU/ton A B Steers 1 and 2 and Heifers 2 Fillets Striploin Insides Outsides Rumps Plates and flanks Brisket Forequarters 8 131 4 159 3 173 3 079 3 220 1 547 2010 2 300 8 268 4 345 3 349 3 339 3 461 2 192 2 472 A = Stored in Ireland B «= Stored in the United Kingdom (') Avis d'adjudication n ° Irl P  6, JO n » C 211 du 19 . 8 . 1980, p. 27. (') Ausschreibung Nr. Irl P  6, ABl . Nr. C 211 vom 19. 8 . 1980, S. 27 . (') Bando di gara n . Irl P  6, GU n. C 211 del 19 . 8 . 1980, pag. 27. (') Bericht van inschrijving nr. Irl P  6, PB nr. C 211 van 19. 8 . 1980 , biz . 27 . (') Notice of invitation to tender No Irl P  6, OJ No C 211 , 19 . 8 . 1980 , p . 27 . (') LicitationsbekendtgÃ ¸relse nr. Irl P  6, EFT nr. C 211 af 19 . 8 . 1980 , s . 27. UNITED KINGDOM (2) Produits  Erzeugnisse  Prodotti Produkten  Products  Produkter Prix de vente minimaux Mindestverkaufspreise Prezzi minimi di vendita Minimumverkoopprijzen Minimum selling prices Mindstesalgspriser Ã cus/t  ECU/t  ECU/t  Ecu/ton  ECU/tonne  ECU/ton Steers L/M, L/H and Heifer T Fillets Striploins Topside Silverside Thick flanks Rumps Shins and shanks Foreribs Chuck Thick rib Forequarters flanks Thin flanks 6 840 4 168 3 207 2 993 2 975 3 100 2 209,6 2 442 2 405 2 191 1 425 1 425 (2 ) Avis d adjudication n » UK P  6, JO n » C 211 du 19. 8 . 1980, p. 24. (2) Ausschreibung Nr. UK P  6, ABl . Nr. C 211 vom 19 . 8 . 1980, S. 24. (2 ) Bando di gar* n . UK P  6, GU n . C 21 1 del 19 . 8 . 1980, pag. 24. (2) Bericht van inschrijving nr. UK P  6, PB nr. C 211 van 19 . 8 . 1980 , biz . 24. (J) Notice of invitation to tender No UK P  6, OJ No C 211 , 19 . 8 . 1980, p . 24. (2) LicitationsbekendtgÃ ¸relse nr. UK P  6, EFT nr. C 211 af 19 . 8 . 1980, s . 24.